DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the claims filed 02/04/2022 has been entered. Claim(s) 1, 26 and 78-80 is/are currently amended. Claim(s) 51-76 has/have been canceled. Claim(s) 1-50 and 77-80 is/are pending, with claim(s) 15-19 and 40-44 withdrawn from consideration for being drawn to a non-elected invention and/or species.

Rejections Withdrawn
Rejection of claims under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: all reference characters of Figures 30-31, with the exception of characters "3000" and "3100". Additionally, the drawings are further objected to because the drawings, specifically Figure 31, contradict the specification and/or appear to contain a typographical error. Specifically, Fig. 31 indicates when pressure is not stable (decision 3103 = no), a zero value is written into memory and when pressure is stable (decision 3103 = yes), a pressure unstable alarm is triggered (step 3105). This seems contradictory on its face and further directly contradicts the written description (e.g., beginning ¶ [0438]). It appears the locations of the "no" and "yes" indicators associated with decision 3103 in Fig. 31 may be reversed, and swapping the location of these indicators would overcome this objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-14, 20-39, 45-50 and 77-81 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 26 and claims dependent thereon, the limitation "wherein the digital computing device initiates a status function to determine whether the pressure sensor is exposed to stable ambient pressure prior to initializing a zero function; wherein the digital computing device is configured to perform the zero function to determine an observation of atmospheric pressure without the use of data from another analog sensor" of claim 1 and the comparable limitations of claim 26 are indefinite. It is unclear to what a "zero function" refers in this context, the zero processing of Figure 31, some portion or particular steps of the illustrated zero processing, etc. The only instance of the term "zero function" in the specification as filed, on page 90 of the specification as filed, indicates the "zero function" is initiated prior to detecting static ambient pressure (comparable to the claimed status function), suggesting "zero function" is being used interchangeable with zero processing, as utilized in Figure 31 to describe the entire illustrated process. If this is consistent with Applicant's intention, the claims appear to lack sufficient support in the application as filed, since, as noted-above, this "zero function" is initiated prior to the status function to determine whether the pressure sensor is exposed to stable ambient pressure. Alternatively, if it is Applicant's intention that the "zero function" refers to one of the steps of, e.g., the zero processing of Figure 31, it is unclear to which step(s) the limitations refer, particularly in view of use of the term "determining." Applicant discloses, based on the result of the "status function" either a new zero is determined/measured, or a previous zero (pre-zero) is  retrieved from memory. It is not readily apparent how merely retrieving data from memory could reasonably be interpreted as "determining" an observation of atmospheric pressure. In view of the above, the metes and bounds of the above-noted limitations are unclear. 
Regarding claim 26 and claims dependent thereon, the limitations "initiating a status function to determine whether a pressure sensor is exposed to stable ambient pressure prior to initiating a zero function; initiating the zero function prior to insertion of the pressure sensor into a patient to determine an observation of atmospheric pressure from said pressure sensor" are indefinite, as the relationship between the status function and the zero function are unclear. It is unclear if the determination of whether the pressure sensor is exposed to stable ambient pressure, and the initiation of the zero function being "prior to insertion of the pressure sensor into the patient" are related. Specifically, as the claims indicate the zero function is "prior to insertion of the pressure sensor into the patient," it is unclear if the digital computing device assesses the condition for initiating the zero function (i.e., a determination that the sensor has not been inserted into a patient) based on the determination of whether said analog sensor is exposed to stable ambient pressure as determined by the zero status function or if the digital computing device assesses this condition based on other information. For the purpose of this Office action, claim 26 will be further discussed with the understanding that initiation of the zero function is based at least in the part on the outcome of performing the status function, i.e., the determination of whether said pressure sensor is exposed to stable ambient pressure. 
Regarding claim 78 and claims dependent thereon, the limitation "wherein said observation of atmospheric pressure is retrieved from said non-volatile memory after said status function has determined that the pressure sensor is not exposed to stable ambient pressure" is indefinite. It is unclear the above-noted limitation is intended to limit the previously-recited determination of observation of atmospheric pressure, reciting what occurs as an alternative to the zero function being initiated, the status function is initiated again, etc. If it is Applicant's intention that claim 78 further limits the previously-recited zero function/determination of an observation of atmospheric pressure, as noted above, it is unclear in what manner merely retrieving a value from memory reasonably comprises a "determination." 
Regarding claim 80 and claims dependent thereon, the limitation "further comprising: retrieving said individual correction value stored in said non-volatile memory with said digital computing device after said status function has determined the pressure sensor is not exposed to stable ambient pressure" is indefinite. Similar to the limitations of claim 78 discussed above, it is unclear the above-noted limitation is intended to limit the previously-recited determination of observation of atmospheric pressure, reciting what occurs as an alternative to the zero function being initiated, the status function is initiated again, etc. Additionally, if it is Applicant's intention that the limitations further limit the previously-recited determination of an observation of atmospheric pressure, it is unclear in what manner merely retrieving a value comprises a determination, as noted above. Additionally, Applicant discloses a status function determines the pressure sensor is not exposed to stable ambient pressure when pressure fluctuates due to the sensor having been inserted into the patient (e.g., pgs. 81-82). However, claim 26 indicates the zero function is initiated prior to insertion of the pressure sensor. Accordingly, to the best of the examiner's understanding, initiating a zero function prior to insertion of the pressure sensor into the patient as required by claim 26 and retrieving said individual correction value stored in said non-volatile memory with said digital computing device after said status function has determined the pressure sensor is not exposed to stable ambient pressure as required by claim 80 would require initiation of at least a second status function prior to said retrieval. Therefore, claim 80 and claims dependent thereon appear to be incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-14, 20-39, 45-50 and 77-81 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 26 and claims dependent thereon, the limitation "said digital computing device initiates a status function to determine whether said analog sensor is exposed to atmospheric pressure prior to initializing a zero function" of claim 1 and the comparable limitation of claim 26 lack sufficient support in the application as filed. Applicant discloses a zero-status function may be performed or initiated in response to connection of a sensor to the interface/BPM, or initialization or powering on an interface/BPM (¶ [0438]). Applicant does not appear to disclose any other conditions under which a status function may be initiated. As the present claims place no limit on when and/or under what conditions the status function is initiated, the above-noted limitation appears broader than what is sufficiently disclosed as it encompasses initiating a zero-status function at times other than upon connection/initialization. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 8-11, 21, 22, 25 and 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0112274 (Heitzmann) in view of US 5,987,995 (Sawatari), US 2004/0082866 (Mott), and US 2011/0071407 (Hübinette). 
Regarding claims 1, 2, 8 and 77, Heitzmann teaches/suggests a transducer interface system having a pressure sensor (Fig. 1, transducer 106), the interface system comprising: 
an analog sensor A/D converter in communication with the pressure sensor through a signal conditioner (Fig. 1, portable units 102, 104), wherein said signal conditioner is in communication with said pressure sensor through a connector (Fig. 1, pressure transducer 106 connected to portable unit 102), wherein the analog sensor A/D converter is configured to sample an analog signal from said analog sensor and convert said analog signal to a digital sensor value (Fig. 2, A/D converter 122; ¶ [0035] analog to digital converter 122 produces a digital value based on both the amplified and filtered output voltage 142 and the original excitation voltage 140), wherein the analog sensor comprises a connector coupled to said digital computing device (e.g., Figs. 1, 2, etc., where transducer 106 is connected to unit 102);
a digital computing device in communication with the pressure sensor and the analog sensor A/D converter (Fig. 2, unit 102 including microcontroller 132);
a bridge sense D/A converter (Fig. 3, DA converter circuit 180) in communication with the digital computing device and configured to convert a digital sensor value to an analog compensated sensor value (¶ [0045] where D/A converter circuit 180 outputs a differential current that is proportionally lower than the referenced power voltage value, based on the value of the digital pressure value);
a bridge excitation converter (Fig. 3, conditioning circuit 186) configured to convert a Wheatstone bridge excitation signal to a bridge excitation value usable to scale the analog compensated sensor value to form a converted analog Wheatstone Bridge sense signal (¶ [0043] conditioning circuit 186 accepts the excitation signal 147 and conditions said signal appropriately to be used by the multiplying DA converter circuit 180 and the active bridge drive circuit 181, then supplies these circuits 180 and 181 with the conditioned power signal; ¶ [0047] where the proportioned reference analog signal is supplied to the active bridge drive circuit 181 which creates a voltage bridge that drives the synthetic bridge 183 to produce the final simulated transducer signal 150; ¶ [0050]; etc.); and 
a second output configured to transmit the converted analog Wheatstone bridge sensor signal (Fig. 3, where simulated transducer signal 150 is communicated to PCM via a monitor cable). 
Heitzmann does not teach expressly teach the pressure sensor comprises a fiber optic pressure sensor. Rather, Heitzmann discloses a fluid-filled catheter is inserted into a patient and in communication with an externally-disposed pressure sensor. Heitzmann additionally does not teach the system further comprises a non-volatile memory storing gauge factors specific to the pressure sensor or the digital computing device is configured to apply an individual correction value(s) to the digital sensor value to produce a digital compensated sensor value. 
Sawatari teaches/suggests a system comprising an invasive, fiber optic pressure sensor (sensor head 16) coupled to a fiber optic connector (connector 24) by a conduit (optical fiber 18), wherein said fiber optic connector comprises a non-volatile memory (Fig. 6, memory chip 78) containing gauge factors specific to said pressure sensor (col. 5, lines 36-52, where memory chip 78 is used to store calibration data for the particular sensor head); an analog sensor A/D converter in communication with the pressure sensor through a fiber optic signal conditioner, wherein said fiber optic signal conditioner is in communication with said pressure sensor through the fiber optic connector (col. 3, lines 46-52, where spectrometer 28 converts a detected light signal from sensor 16 into a desirable output format such as digital signals); and a digital computing device (Fig. 36, computer 36) capable of reading and writing to said non-volatile memory (col. 5, lines 36-52, where information contained in memory chip 78 is used by computer 36 and may be updated), wherein said digital computing device applies correction value(s), including the above-noted gauge factors and an offset value, to a digital sensor value to produce a digital compensated sensor value (col. 5, lines 58-61, where sensor offset values and other calibration data is retrieved from the memory chip 78; col. 6, lines 30-48, where the sensor values and calibration data is used to determine a pressure value).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Heitzmann with the pressure sensor comprising an invasive arterial fiber optic blood pressure sensor as taught/suggested by Sawatari in order to provide an analog sensor with the ability to bend easily and conform to the blood vessels (Sawatari, col. 1, lines 33-47) and an interface thereto for acquiring signal for further processing or analysis and/or as a simple substitution of one known pressure sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann to further comprise a non-volatile memory containing factors specific to said pressure sensor, wherein the digital computing device is configured to apply a correction value(s), including offset and the gauge factors, to said digital sensor value to produce a digital compensated sensor value, and the digital compensated sensor value being further processed (converted to analog for use with a patient monitor, displayed, etc.) as taught and/or suggested by Sawatari in order to acquire and present more accurate pressure measurements (Sawatari, col. 2, lines 37-43).
Heitzmann as modified does not teach said digital computing device is configured to initiate a status function to determine whether the pressure sensor is exposed to stable ambient pressure prior to initializing a zero function, where digital computing device is configured to perform a zero function to determine an observation of atmospheric pressure from said pressure sensor without the use of data from another analog sensor; assign the pressure sensor the individual correction value(s) based further on the observation of atmospheric pressure, or store said observation of atmospheric pressure in the non-volatile memory.
Mott teaches and/or suggests a system comprising a digital computing device configured to initiate a status function to determine whether the pressure sensor is exposed to stable ambient pressure prior to initializing a zero function and to perform the zero function to determine an observation of atmospheric pressure from a pressure sensor without the use of any data from another analog sensor (¶¶ [0109]-[0110] auto zero executed by a signal conditioning device 50 in response to initially sensing a guide wire being attached to the signal conditioning device 50, wherein the microcontroller also checks for a varying input signal symptomatic of a guide wire sensor being placed prematurely within a body) and store said observation of atmospheric pressure in the non-volatile memory (e.g., ¶ [0125]). Additionally, as noted above, Sawatari, or Heitzmann as modified thereby, teaches/suggests the correction information stored in the non-volatile memory, including both offset values and gauge factors (col. 5, lines 58-61), may be updated by the digital computing device (col. 5, lines 36-52). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the digital computing device further initiating a status function to determine whether the pressure sensor is exposed to stable ambient pressure prior to initializing a zero function and performing a zero function to determine an observation of atmospheric pressure from said pressure sensor using input data only from said single analog sensor (e.g., upon connecting the fiber optic connector and digital computing device) as taught and/or suggested by Mott in order to provide the most accurate offset data without requiring any additional user interaction. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the digital computing device further assigning the individual correction value(s) to said pressure sensor based on the gauge factors and said observation of atmospheric pressure and storing said individual correction value(s) on said non-volatile memory of said analog sensor (e.g., updating data stored on the memory chip) for subsequent use in producing a digital compensated sensor value(s) as taught/suggested by Sawatari in order to provide the most accurate correction value(s) for subsequent use, e.g., in a later pressure measuring procedure, etc.
Heitzmann as modified does not teach the system further comprises a first output configured to transmit the digital compensated sensor value. 
Hübinette teaches and/or suggests an interface system (control unit and/or communication interface) comprising a first output configured to transmit a sensor value(s) to a display device (receiver) and a second output configured to transmit a sensor value(s) to a conventional monitor (central monitoring device). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with a first output configured to transmit the digital compensated sensor value as taught/suggested by Hübinette in order to permit an additional device(s) to receive compensated pressure information in parallel with the PCM for display, further analysis, storage, etc., without requiring recalibration of the pressure monitoring system, reconnecting of cables, etc. (Hübinette, ¶ [0015]).
Regarding claim 9, Heitzmann as modified teaches/suggests said analog Wheatstone Bridge excitation signal is generated by a patient care monitor (PCM) (¶ [0040] monitor excitation signal 147 is produced by the vital signs monitor 108). 
Regarding claim 10, Heitzmann as modified teaches/suggests said analog Wheatstone Bridge sense signal is displayed using a patient care monitor (¶ [0051] where monitor 108 displays the pressure reading from the simulated transducer signal 150). 
Regarding claim 11, Heitzmann as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the non-volatile memory comprises an EEPROM memory. 
Mott teaches/suggests an analog sensor comprising a connector, wherein said analog sensor connector comprises a non-volatile, EEPROM memory storing gauge factors (EEPROM carried on the static cable for a guide wire-mounted sensor device 60; ¶ [0096] where information stored within the EEPROM includes temperature compensation offset, gain and offset values). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the non-volatile memory comprising an EEPROM memory as taught/suggested by Mott as a simple substitution of one known non-volatile memory type for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 21 and 22, Heitzmann as modified teaches/suggests said digital compensated sensor value is streamed via a hardwired or wireless serial interface to a remote computer system for analysis of said digital sensor value from said pressure sensor (Hübinette, Figs. 4-8, where the interface, i.e., control unit and/or communication interface, may communicate with the receiver using either a wired or wireless connection; ¶ [0037] where the receiver is used to analyze data received from one or both sensors and thereafter display data to the user). 
Regarding claim 25, Heitzmann as modified teaches/suggests said analog compensated sensor value is scaled by converting said bridge excitation value from analog to digital using said analog sensor A/D converter to produce a digital bridge excitation value and combining said digital bridge excitation value with said digital compensated sensor value to generate said analog Wheatstone Bridge sense signal (¶ [0050]). 

Claim(s) 3-6 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, Mott, and Hübinette as applied to claim(s) 1 above, and further in view of US 2012/0238869 (Schmitt).
Regarding claims 3-6, Heitzmann as modified teaches/suggests the limitation of claim 1, as discussed above, and further teaches/suggests the pressure sensor comprises a fiber optic pressure sensor located within/at a distal end of a medical device, such as a catheter (e.g., Sawatari, Fig. 1). Heitzmann does not teach the fiber optic pressure sensor comprises a Fabry-Perot pressure sensor positioned proximal to the distal end of the medical device/catheter. 
Schmitt teaches/suggests a similar system/method comprising an analog sensor comprising a Fabry-Perot pressure sensor positioned within a medical device and proximal to the distal end of said medical device (e.g., Fig. 6), wherein said medical device selected from a group consisting of a catheter, catheter incorporating a mounted balloon, vascular sheath, ventriculostomy catheter, ventricular shunt catheter, lumbar drain, and intracranial pressure monitor structure (throughout document, catheter, e.g., catheter 90). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the pressure sensor comprising a Fabry-Perot pressure sensor as taught/suggested by Schmitt as a simple substitution of one known optical pressure sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the single analog sensor/Fabry-Perot pressure sensor being positioned within the catheter and proximal to the distal end of said catheter as taught/suggested by Schmitt as a simple substitution of one known fiber optic/Fabry-Perot sensor configuration for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 12, Heitzmann as modified teaches/suggests the limitation of claim 1, as discussed above, but does not teach said non-volatile memory comprises a RFID tag memory.
Schmitt teaches/suggests an analog sensor comprising a fiber optic connector, wherein said fiber optic connector comprises a non-volatile, RFID tag memory storing gauge factors (¶ [0057] encoded electrical or optical tag, such as a RFID tag, where the tag comprises encoded factory calibration data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the non-volatile memory comprising an RFID tag memory as taught/suggested by Schmitt as a simple substitution of one known non-volatile memory type for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 7, 14 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, Mott, and Hübinette as applied to claim(s) 1 above, and further in view of US 2010/0234698 (Manstrom).
Regarding claim 7, Heitzmann as modified teaches/suggests the limitations of claim 1, but does not teach said pressure sensor comprises a plurality of pressure sensors located within a medical device, said medical device selected from a group consisting of a catheter, catheter incorporating a mounted balloon, vascular sheath, ventriculostomy catheter, ventricular shunt catheter, lumbar drain, and intracranial pressure monitor structure.
Manstrom teaches and/or suggests a system comprising a plurality of pressure sensors positioned in/on a medical device including a catheter (Fig. 2, sensors 240, 242). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the single analog sensor comprising a plurality of pressure sensors located within a medical device as taught/suggested by Manstrom in order to facilitate the determination of additional cardiovascular parameters (e.g., FFR) without requiring the medical device be repositioned (Manstrom, ¶ [0052]).
Heitzmann as modified does not expressly teach the plurality of pressure sensors within the catheter comprises a plurality of Fabry-Perot pressure sensors. However, Manstrom discloses a Fabry-Perot sensor as a suitable pressure sensor (e.g., Abstract), such that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the plurality of pressure sensors located within the catheter comprising a plurality of Fabry-Perot pressure sensors a simple substitution of one known optical pressure sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 14 and 20, Heitzmann as modified teaches/suggests the limitations of claim 1, and further teaches/suggests said digital compensated sensor value is transmitted to a display device, e.g., device having a visual status indicator (Hübinette, ¶ [0037] receiver used to analyze the data received and thereafter display data to the user), as discussed above. Heitzmann does not expressly teach the display device/visual status indicator displays/indicates systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values computed from an analysis of a plurality of said digital compensated sensor values. 
Manstrom teaches/suggests a system/method comprising a display device or visual status indicator (e.g., Fig. 17, screen 1702), the method comprising transmitting a digital sensor value(s) to said display device/visual status indicator that indicates/displays systolic blood pressure (Fig. 17, systolic blood pressure measurement 1708), diastolic blood pressure (Fig. 17, and diastolic blood pressure measurement 1710), mean blood pressure (Fig. 17, average systolic and diastolic blood pressure measurements 1712), and/or heart rate values that are computed from an analysis of a plurality of said digital sensor values. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the display device, or visual status indicator thereof, indicating/displaying systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values that are computed from an analysis of a plurality of said digital sensor values as taught/suggested by Manstrom in order to provide an alternative/additional visual indication of the measured pressure in various forms, thereby permitting a user, such as a clinician, to view and record information of interest (Manstrom, ¶ [0117], ¶ [0119], etc.).

Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, Mott, and Hübinette as applied to claim(s) 1 above, and further in view of US 4,901,735 (von Berg) and US 2007/0088223 (Mann).
Regarding claim 13, Heitzmann as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach a digital computing device is configured to notify an operator of the need for re-initiation of said zero function if said connector becomes uncoupled from said digital computing device and recoupled to said digital computing device.
von Berg teaches/suggests if said pressure sensor connector becomes uncoupled from a digital computing device and recoupled to a digital computing device while an analog sensor remains within said patient, re-zeroing may be required (col. 2, lines 12-39). 
Mann teaches/suggests a digital computing device configured to notify an operator of the need for re-initiation of said zero function (re-zero) (¶ [0058] where a patient and/or doctor are notified that a re-calibration is required). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with a digital computing device being configured to notify an operator of the need for re-initiation of said zero function as taught/suggested by Mann if the pressure sensor connector becomes uncoupled from the digital computing device and recoupled to said digital computing device in order to permit an operator to initiate a new zero function after a disturbance (von Berg, col. 2, lines 12-39).

Claim(s) 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, Mott, and Hübinette as applied to claim(s) 1 above, and further in view of US 5,482,049 (Addiss).
Regarding claims 23 and 24, Heitzmann as modified teaches/suggests the limitations of claim 1, but does not teach each component of the interface system is replicated and/or multiplexed to permit multichannel data collection or the computing device comprises multiple digital inputs to enable input processing of data received from said replicated analog sensor A/D converter and multiple digital outputs to enable output processing of data to said replicated bridge sense D/A converter. 
Addiss discloses/suggests measuring a plurality of blood pressures simultaneously at various locations in the blood circulatory system of the patient with a plurality of analog sensors (Fig. 1; col. 1, lines 12-23). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with each component of the interface system (analog sensor A/D converter, bridge excitation converter, bridge sense D/A converter, etc.) being replicated and/or multiplexed to permit multichannel data collection and the digital computing device comprises multiple digital inputs and outputs to enable input processing of data received from said replicated analog sensor A/D converter and multiple digital outputs to enable output processing of data to said replicated bridge sense D/A converter in order to facilitate measuring a plurality of blood pressure values simultaneously at various locations in the circulatory system of the patient with a plurality of analog sensors (Addiss, col. 1, lines 12-23). 

Claim(s) 26, 27, 33-36 and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, and Mott.
Regarding claims 26, 27 and 33, Heitzmann teaches/suggests a transducer interface method comprising: 
coupling a single analog sensor (Fig. 1, transducer 106) comprising a connector to a digital computing device (e.g., Figs. 1, 2, etc., where transducer 106 is connected to unit 102)
wherein said pressure sensor communicates through a signal conditioner (Fig. 1, portable units 102, 104) in communication with said pressure sensor through a connector (Fig. 1, pressure transducer 106 connected to portable unit 102)
inserting sensing means into a patient (¶ [0029]);
producing a digital sensor output value from an output signal sampled from the pressure sensor after said insertion (¶ [0035] analog to digital converter 122 produces a digital value based on both the amplified and filtered output voltage 142 and the original excitation voltage 140); 
generating a bridge excitation value from an analog Wheatstone bridge excitation signal (¶ [0043] conditioning circuit 186 accepts the excitation signal 147 and conditions said signal appropriately to be used by the multiplying DA converter circuit 180 and the active bridge drive circuit 181, then supplies these circuits 180 and 181 with the conditioned power signal); and
generating an analog compensated sensor value from the digital sensor output value and electrically scaling said analog compensated sensor value by said bridge excitation value to produce a converted analog Wheatstone bridge sense signal for display by a patient care monitor (¶ [0045] where D/A converter circuit 180 outputs a differential current that is proportionally lower than the referenced power voltage value, based on the value of the digital pressure value; ¶ [0047] where the proportioned reference analog signal is supplied to the active bridge drive circuit 181 which creates a voltage bridge that drives the synthetic bridge 183 to produce the final simulated transducer signal 150; ¶ [0050]).
Heitzmann does not teach expressly teach the pressure sensor is inserted within the patient. Rather, Heitzmann discloses a fluid-filled catheter is inserted into a patient and in communication with an externally-disposed pressure sensor. Heitzmann additionally does not disclose the method further comprises applying an individual correction value to said digital sensor output value to produce a digital compensated sensor value.
Sawatari teaches/suggests a system comprising an analog sensor adapted to be inserted into a patient to measure blood pressure (sensor head 16) comprising a connector (Fig. 1, connector 24), wherein said connector comprises a non-volatile memory (Fig. 6, memory chip 78) containing transducer-specific gauge factors that are specific to said analog sensor (col. 5, lines 36-52, where memory chip 78 is used to store calibration data for the particular sensor head) and a digital computing device coupled to said connector (Fig. 36, computer 36) capable of reading from and writing to said non-volatile memory (col. 5, lines 36-52, where information contained in memory chip 78 is used by computer 36 and may be updated) and teaches/suggests a method comprising, applying a correction value(s), including the above-noted gauge factors and offset value, to a digital sensor value to produce a digital compensated sensor value (col. 5, lines 58-61, where sensor offset values and other calibration data is retrieved from the memory chip 78; col. 6, lines 30-48, where the sensor values and calibration data is used to determine a pressure value).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Heitzmann with the pressure sensor being adapted to be inserted within said patient (e.g., an invasive fiber optic blood pressure sensor) as taught/suggested by Sawatari in order to provide an analog sensor with the ability to bend easily and conform to the blood vessels (Sawatari, col. 1, lines 33-47) and/or as a simple substitution of one known pressure sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with applying individual correction value(s), including an offset and transducer-specific gauge factors, to said digital sensor output value to produce a digital compensated sensor value as taught/suggested by Sawatari in order to acquire and present more accurate pressure measurements (Sawatari, col. 2, lines 37-43).
Heitzmann as modified does not teach the method comprises initiating a status function to determine whether a pressure sensor is exposed to stable ambient pressure prior to initiating a zero function and initiating a zero function prior to insertion of said pressure sensor into the patient to determine an observation of atmospheric pressure from said pressure sensor, wherein the zero function uses data input from the pressure sensor, and is performed without use of any data from another analog sensor; assigning said pressure sensor an individual correction value based on specific gauge factors read from said pressure sensor and said observation of atmospheric pressure from said pressure sensor; or storing said individual correction value in non-volatile memory.
Mott teaches/suggests a method comprising initiating a status function to determine whether a pressure sensor is exposed to stable ambient pressure prior to initiating a zero function and initiating the zero function prior to insertion of a single analog sensor into a patient to determine an observation of atmospheric pressure from said single analog sensor, wherein performing said zero function uses data input from said single analog sensor without the use of any data from another analog sensor (¶¶ [0109]-[0110] auto zero executed by a signal conditioning device 50 in response to initially sensing a guide wire being attached to the signal conditioning device 50, wherein the microcontroller also checks for a varying input signal symptomatic of a guide wire sensor being placed prematurely within a body). Additionally, as noted above, Sawatari, or Heitzmann as modified thereby, teaches/suggests the information stored in the non-volatile memory, including both offset values and transducer-specific gauge factors that are specific to said pressure sensor (col. 5, lines 58-61), may be updated by the digital computing device (col. 5, lines 36-52). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with initiating a status function to determine whether a pressure sensor is exposed to stable ambient pressure prior to initiating a zero function and initiating the zero function prior to insertion of said pressure sensor into the patient to determine an observation of atmospheric pressure using input data only from said pressure sensor (e.g., upon connecting the fiber optic connector and digital computing device) as taught/suggested by Mott in order to provide the most accurate offset data without requiring any additional user interaction. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann to further comprise assigning the individual correction value(s) to said pressure sensor based on the specific gauge factors and said observation of atmospheric pressure and storing said individual correction value(s) on said non-volatile memory of said analog sensor (e.g., updating data stored on the memory chip) as taught and/or suggested by Sawatari in order to provide the most accurate correction value(s) for subsequent use, e.g., in a later pressure measuring procedure, etc.
Regarding claim 34, Heitzmann as modified teaches/suggests said analog Wheatstone Bridge excitation signal is generated by a patient care monitor (PCM) (¶ [0040] monitor excitation signal 147 is produced by the vital signs monitor 108). 
Regarding claim 35, Heitzmann as modified teaches/suggests said analog Wheatstone Bridge sense signal is displayed using a patient care monitor (¶ [0051] where monitor 108 displays the pressure reading from the simulated transducer signal 150). 
Regarding claim 36, Heitzmann as modified teaches/suggests the limitations of claim 26, as discussed above, but does not teach the non-volatile memory comprises an EEPROM memory. 
Mott teaches/suggests an analog sensor comprising a connector, wherein said analog sensor connector comprises a non-volatile, EEPROM memory storing gauge factors (EEPROM carried on the static cable for a guide wire-mounted sensor device 60; ¶ [0096] where information stored within the EEPROM includes temperature compensation offset, gain and offset values). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the non-volatile memory comprising an EEPROM memory as taught/suggested by Mott as a simple substitution of one known non-volatile memory type for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 50, Heitzmann as modified teaches/suggests said electrical scaling of said analog compensated sensor value is accomplished by converting said bridge excitation value from analog to digital using an A/D converter to produce a digital bridge excitation value and combining said digital bridge excitation value with said digital compensated sensor value to generate said analog Wheatstone Bridge sense signal (¶ [0050]). 

Claim(s) 28-31 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, and Mott as applied to claim(s) 26 above, and further in view of Schmitt.
Regarding claims 28-31, Heitzmann as modified teaches/suggests the limitation of claim 26, as discussed above, and further teaches/suggests the pressure sensor comprises a fiber optic pressure sensor located within/at a distal end of a medical device, such as a catheter (e.g., Sawatari, Fig. 1). Heitzmann does not teach the fiber optic pressure sensor comprises a Fabry-Perot pressure sensor positioned proximal to the distal end of the medical device/catheter. 
Schmitt teaches/suggests a similar system/method comprising an analog sensor comprising a Fabry-Perot pressure sensor positioned within a medical device and proximal to the distal end of said medical device (e.g., Fig. 6), wherein said medical device selected from a group consisting of a catheter, catheter incorporating a mounted balloon, vascular sheath, ventriculostomy catheter, ventricular shunt catheter, lumbar drain, and intracranial pressure monitor structure (throughout document, catheter, e.g., catheter 90). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the pressure sensor comprising a Fabry-Perot pressure sensor as taught/suggested by Schmitt as a simple substitution of one known optical pressure sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the single analog sensor/Fabry-Perot pressure sensor being positioned within the catheter and proximal to the distal end of said catheter as taught/suggested by Schmitt as a simple substitution of one known fiber optic/Fabry-Perot sensor configuration for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 37, Heitzmann as modified teaches/suggests the limitation of claim 26, as discussed above, but does not teach said non-volatile memory comprises a RFID tag memory.
Schmitt teaches/suggests an analog sensor comprising a fiber optic connector, wherein said fiber optic connector comprises a non-volatile, RFID tag memory storing gauge factors (¶ [0057] encoded electrical or optical tag, such as a RFID tag, where the tag comprises encoded factory calibration data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the non-volatile memory comprising an RFID tag memory as taught/suggested by Schmitt as a simple substitution of one known non-volatile memory type for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, and Mott as applied to claim(s) 26 above, and further in view of Manstrom.
Regarding claim 32, Heitzmann as modified teaches/suggests the limitations of claim 26, but does not teach said pressure sensor comprises a plurality of pressure sensors located within a medical device, said medical device selected from a group consisting of a catheter, catheter incorporating a mounted balloon, vascular sheath, ventriculostomy catheter, ventricular shunt catheter, lumbar drain, and intracranial pressure monitor structure.
Manstrom teaches and/or suggests a system comprising a plurality of pressure sensors positioned in/on a medical device including a catheter (Fig. 2, sensors 240, 242). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the single analog sensor comprising a plurality of pressure sensors located within a medical device as taught/suggested by Manstrom in order to facilitate the determination of additional cardiovascular parameters (e.g., FFR) without requiring the medical device be repositioned (Manstrom, ¶ [0052]).
Heitzmann as modified does not expressly teach the plurality of pressure sensors within the catheter comprises a plurality of Fabry-Perot pressure sensors. However, Manstrom discloses a Fabry-Perot sensor as a suitable pressure sensor (e.g., Abstract), such that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the plurality of pressure sensors located within the catheter comprising a plurality of Fabry-Perot pressure sensors a simple substitution of one known optical pressure sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, and Mott as applied to claim(s) 26 above, and further in view of von Berg and Mann.
Regarding claim 38, Heitzmann as modified teaches/suggests the limitations of claim 26, as discussed above, and further teaches/suggests a digital computing device coupled to the pressure sensor by a connector (e.g., Figs. 1, 2, etc., where transducer 106 is connected to unit 102), wherein the digital computing device is configured to initiate the zero function (Mott, ¶ [0109] auto zero executed by a signal conditioning device 50 in response to initially sensing a guide wire being attached to the signal conditioning device 50). Heitzmann as modified does not teach said digital computing device is configured to notify an operator of the need for re-initiation of said zero function (re-zero) if said fiber optic connector becomes uncoupled from said digital computing device and recoupled to said digital computing device.
von Berg teaches/suggests if said pressure sensor connector becomes uncoupled from a digital computing device and recoupled to a digital computing device, re-zeroing may be required (col. 2, lines 12-39). 
Mann teaches/suggests a digital computing device configured to notify an operator of the need for re-initiation of said zero function (re-zero) (¶ [0058] where a patient and/or doctor are notified that a re-calibration is required). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with said digital computing device being configured to notify an operator of the need for re-initiation of said zero function (re-zero) as taught/suggested by Mann if the pressure sensor connector becomes uncoupled from the digital computing device and recoupled to said digital computing device in order to permit an operator to initiate a new zero function after a disturbance (von Berg, col. 2, lines 12-39).

Claim(s) 39 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, and Mott as applied to claim(s) 26 above, and further in view of Hübinette and Manstrom.
Regarding claims 39 and 45, Heitzmann as modified teaches/suggests the limitations of claim 26, as discussed above, but does not expressly teach said digital compensated sensor value is transmitted to a display device that indicates systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values or to a visual status indicator, said visual status indicator displaying systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values that are computed from an analysis of a plurality of said digital compensated sensor values.
Hübinette teaches and/or suggests an interface system (control unit and/or communication interface) comprising a first output configured to transmit a sensor value(s) to a display device, i.e., a device comprising a visual status indicator (receiver; ¶ [0037] where the receiver is used to analyze data received from one or both sensors and thereafter display data to the user), and a second output configured to transmit a sensor value(s) to a conventional monitor (central monitoring device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with transmitting the digital compensated pressure value(s) to a display device or a visual status indicator as taught/suggested by Hübinette in order to permit an additional device(s) to receive compensated pressure information in parallel with the PCM for display, further analysis, storage, etc., without requiring recalibration of the pressure monitoring system, reconnecting of cables, etc. (Hübinette, ¶ [0015]).
Heitzmann as modified does not expressly teach the display device/visual status indicator displays/indicates systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values computed from an analysis of a plurality of said digital compensated sensor values. 
Manstrom teaches/suggests a system/method comprising a display device or visual status indicator (e.g., Fig. 17, screen 1702), the method comprising transmitting a digital sensor value(s) to said display device/visual status indicator that indicates/displays systolic blood pressure (Fig. 17, systolic blood pressure measurement 1708), diastolic blood pressure (Fig. 17, and diastolic blood pressure measurement 1710), mean blood pressure (Fig. 17, average systolic and diastolic blood pressure measurements 1712), and/or heart rate values that are computed from an analysis of a plurality of said digital sensor values. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the display device, or visual status indicator thereof, indicating/displaying systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values that are computed from an analysis of a plurality of said digital sensor values as taught/suggested by Manstrom in order to provide an alternative/additional visual indication of the measured pressure in various forms, thereby permitting a user, such as a clinician, to view and record information of interest (Manstrom, ¶ [0117], ¶ [0119], etc.).

Claim(s) 46 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, and Mott as applied to claim(s) 26 above, and further in view of Hübinette.
Regarding claims 46 and 47, Heitzmann as modified teaches/suggests the limitations of claim 26, as discussed above, but does not expressly teach said digital compensated sensor value is streamed via a hardwired or wireless serial interface to a remote computer system for analysis of said digital sensor value derived from said pressure sensor. 
Hübinette teaches and/or suggests an interface system (control unit and/or communication interface) comprising a first output configured to transmit a sensor value(s) to a remote computing and display system (receiver; ¶ [0037] where the receiver is used to analyze data received from one or both sensors and thereafter display data to the user) and a second output configured to transmit a sensor value(s) to a conventional monitor (central monitoring device), wherein the digital compensated sensor value is streamed via a hardwired or wireless serial interface to said remote computer system for analysis of said digital sensor value from said pressure sensor (Hübinette, Figs. 4-8, where the interface, i.e., control unit and/or communication interface, may communicate with the receiver using either a wired or wireless connection).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the digital compensated sensor value being streamed via a hardwired or wireless serial interface to a remote computer system for analysis of said digital sensor value derived from said sensor as taught/suggested by Hübinette in order to permit an additional device(s) to receive compensated pressure information in parallel with the PCM for display, further analysis, storage, etc., without requiring recalibration of the pressure monitoring system, reconnecting of cables, etc. (Hübinette, ¶ [0015]).

Claim(s) 48 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari and Mott as applied to claim(s) 26 above, and further in view of Addiss.
Regarding claims 48 and 49, Heitzmann as modified teaches/suggests the limitations of claim 26, and further discloses producing the digital sensor output value is accomplished via an analog sensor A/D converter; generating the bridge excitation value is accomplished via a bridge excitation converter; generating the analog compensated sensor value is accomplished via a bridge sense D/A converter; etc. (see discussion of claim 1 above, for example), but does not teach producing a data collection with a replicated analog sensor A/D converter, wherein the replicated analog sensor A/D converter is configured to permit multichannel input from a plurality of pressure sensors; communicating the data collection to a digital computing device from the replicated analog sensor A/D converter, wherein the digital computing device comprises multi digital inputs; and processing the data collection with the digital computing device.
Addiss discloses/suggests measuring a plurality of blood pressures simultaneously at various locations in the blood circulatory system of the patient with a plurality of analog sensors (Fig. 1; col. 1, lines 12-23). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with producing a data collection with a replicated analog sensor A/D converter, wherein the replicated analog sensor A/D converter is configured to permit multichannel input from a plurality of pressure sensors; communicating the data collection to a digital computing device from the replicated analog sensor A/D converter, wherein the digital computing device comprises multi digital inputs (i.e., each component of an interface system configured to implement the method of claim 26 (analog sensor A/D converter, bridge excitation converter, bridge sense D/A converter, etc.) being replicated and/or multiplexed to permit multichannel data collection and the digital computing device comprising multiple digital inputs and outputs to enable input processing of data received from said replicated analog sensor A/D converter and multiple digital outputs); and processing the data collection with the digital computing device in order to measure a plurality of blood pressure values simultaneously at various locations in the circulatory system of the patient with a plurality of analog sensors (Addiss, col. 1, lines 12-23). 



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant merely asserts the cited prior art does not teach/suggest the newly added feature of the independent claims (Remarks, pg. 15). The examiner respectfully disagrees. Mott discloses a microcontroller checks for a varying input signal symptomatic of a guide wire sensor being placed prematurely within a body during an auto-zero operation (¶ [0110]). Through not explicitly stated Mott reasonably suggests, the status function is initiated prior to initiation a zero function (i.e., calculation of the transfer function as described in ¶ [0110]), as obtaining and/or checking the input signal would presumably take place during the four-second sampling period (described in ¶ [0110]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791